     Case 1:17-cv-01610-NONE-JLT Document 54 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    DAVID LEE BROCK,                                   No. 1:17-cv-01610-NONE JLT (PC)

11                                                       ORDER ADOPTING FINDINGS AND
                         Plaintiff,                      RECOMMENDATIONS;
12

13           v.                                          ORDER GRANTING DEFENDANTS’
                                                         MOTION TO DISMISS; AND
14    TUOLUMNE COUNTY SHERIFF’S
                                                         ORDER DIRECTING CLERK OF COURT TO
      OFFICE, et al.,
15                                                       FILE PLAINTIFF’S FOURTH AMENDED
                                                         COMPLAINT
16                       Defendants.
                                                         (Docs. 44, 49, 50)
17

18

19          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
20   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On May 15, 2020, the magistrate judge filed findings and recommendations, which were
23   served on plaintiff and which contained notice to plaintiff that any objections were to be filed
24   within fourteen days. (Doc. No. 49.) Plaintiff has not filed objections. Instead, he lodged a
25   Fourth Amended Complaint. (Doc. No. 50.)
26          The court has reviewed the file and finds the findings and recommendations to be
27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
28   ORDERED that:
     Case 1:17-cv-01610-NONE-JLT Document 54 Filed 07/16/20 Page 2 of 2

 1         1. The findings and recommendations filed May 15, 2020, (Doc. No. 49), are adopted in

 2               full;

 3         2. Defendants’ motion to dismiss (Doc. No. 44) is granted;

 4         3. The Clerk of Court is directed to file the lodged Fourth Amended Complaint (Doc.

 5               50); and

 6         4. This matter is referred back to the magistrate judge for further proceedings.

 7
     IT IS SO ORDERED.
 8

 9      Dated:      July 16, 2020
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                   2
